Citation Nr: 1818526	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD), with patellofemoral dysfunction prior to October 13, 2009, and to an initial rating in excess of 20 percent after January 1, 2010.

2. Entitlement to an initial rating in excess of 10 percent for right knee degenerative osteoarthritis with patellofemoral dysfunction.

3. Whether new and material evidence has been received to reopen a claim of service connection for a left eye disorder and, if so, whether service connection is warranted.

4. Entitlement to service connection for a right eye disorder.

5. Entitlement to service connection for a cervical spine disorder.

6. Entitlement to service connection for neuropathy in the lower extremities.

7. Entitlement to service connection for a right ankle disorder.

8. Entitlement to service connection for erectile dysfunction, to include as secondary to gastritis.

9. Entitlement to total disability based on individual unemployability (TDIU) prior to September 28, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982, from October 2003 to July 2004, and from February 2005 to June 2006, to include service in Iraq from May 2005 to May 2006, with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Therein, the RO granted service connection and assigned 10 percent ratings for the left and right knee disabilities listed above.  In a May 2012 rating decision, the RO granted a temporary total rating for the left knee from October 13, 2009 to January 1, 2010 and 20 percent rating thereafter.  

The Veteran's claim for TDIU was granted effective September 28, 2009.  This grant was due to all service-connected disabilities, including his left and right knee disabilities which are currently before the Board.  As the effective dates for the left and right knee disabilities are October 4, 2007, the Board finds that the issue of entitlement to TDIU prior to September 28, 2009, has been raised and is part and parcel of the increased rating issues currently before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of service connection for a right eye disorder, left eye disorder, erectile dysfunction, cervical spine disorder, and right ankle disorder, and entitlement to TDIU prior to September 28, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. Prior to November 24, 2012, the Veteran's left and right knee flexion were limited to 90 degrees with pain.

2. Since November 24, 2012, the Veteran's left and right knee flexion have been limited to 5 degrees because of pain.

3. For the entire claims period, the Veteran's left and right knee extension have been limited to 10 degrees with pain.

4. Since April 23, 2012, the Veteran experiences frequent episodes of joint locking and pain in each knee.

5. The Veteran has lower extremity neuropathy that is least as likely as not related to his service-connected low back disability.




CONCLUSIONS OF LAW

1. Prior to October 13, 2009, the criteria for an initial rating in excess of 10 percent for limitation of flexion of the left knee were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

2. Since January 1, 2010, the criteria for an initial 30 percent rating for limitation of flexion of the left knee has been meet.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

3. Prior to November 24, 2009, the criteria for an initial rating in excess of 10 percent for limitation of flexion of the right knee were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

4. Since November 24, 2009, the criteria for an initial 30 percent rating for limitation of flexion of the right knee has been meet.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

5. For the entire claims period, the criteria for an initial rating of 10 percent for limitation of extension of the left knee were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

6. For the entire claims period, the criteria for an initial rating of 10 percent for limitation of extension of the right knee were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

7. Since April 23, 2012, the criteria for an initial 20 percent rating for frequent episodes of joint locking and pain for the left knee has been meet.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2017).

8. Since April 23, 2012, the criteria for an initial 20 percent rating for frequent episodes of joint locking and pain for the right knee has been meet.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2017).

8. The criteria for service connection for bilateral lower extremity neuropathy have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.71a General Rating Formula for Diseases and Injuries of the Spine, note (1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Ratings for limitation of flexion of the knee are found under 38 C.F.R. § 4.71a DC 5260 and provide for a 30 percent rating for flexion limited to 15 degrees, a 20 percent rating for limitation of flexion limited to 30 degrees, a 10 percent rating for limitation of flexion limited to 45 degrees; and a noncompensable rating for limitation of flexion limited to 60 degrees.

Ratings for limitation of flexion of the knee are found under 38 C.F.R. § 4.71a DC 5261 and provide for a 50 percent rating for extension limited to 45 degrees, a 40 percent rating for extension limited to 30 degrees, a 30 percent rating for extension limited to 20 degrees, a 20 percent rating for limitation of extension limited to 15 degrees, a 10 percent rating for limitation of extension limited to 10 degrees; and a noncompensable rating for limitation of extension limited to 5 degrees.

An additional 20 percent rating is available under DC 5258 for cartilage, semilunar, dislocated with episodes of locking, pain, and effusion to the joint.

Analysis

The Veteran contends that his current ratings for his knee disability do not reflect the severity of his symptoms.

In October 2007, the Veteran was afforded a VA examination in which knee range of motion testing was conducted.  Flexion was to 110 degrees with pain in the last 20 degrees due to pain.  Extension in both was to zero degrees with pain in the last 10 degrees bilaterally.  No instability was noted.  The Veteran reported flare-ups resulting in increased pain, but the Veteran did not note any additional functional impacts due to flare-ups. 

The Veteran was afforded a VA examination of his knees in November 2009.  The report reveals that both knees gave way, the Veteran experienced pain, stiffness, and weakness with decreased speed of joint.  Swelling and inflammation were also noted.  The Veteran described severe, weekly flare-ups lasting hours that was onset by long distance walking, prolonged standing, or rainy weather.  This pain was alleviated by medication and rest.  However, the disability resulted in the Veteran limiting his walking and daily activities.  A meniscus abnormality was noted in the left knee.

On examination, crepitus, tenderness, weakness, and abnormal motion of both knees was found; however, an absence of joint locking was noted.  Flexion was to 115 degrees for the left knee and 120 degrees for the right knee.  There was however objective evidence of pain bilaterally, and the examiner did not note where pain began in terms of degrees of range of motion.  Extension was normal.

The examiner noted that the Veteran was not employed.  The Veteran's daily activities were curtailed as a result of the knee disability which had moderate effects on his ability to toilet and groom; severe effects on his ability to perform chores, participate in recreation, travel, bathe, and dress; and prevented him from shopping, exercising, or participating in sports.  The Veteran reported the functional effects of his knee disabilities to be limiting walking and daily activities.

The Veteran was most recently afforded a VA examination of his knees in April 2012, during which he reported flare-ups of his knees upon prolonged standing and prolonged ambulation.  Extension was normal in both knees without pain upon repetition.  Flexion was to 100 degrees in the left and right knee but to 5 degrees with evidence of painful motion.  On repetition, flexion was to 95 degrees bilaterally.  Functional loss of the knees was said to be due to less movement than normal and pain on movement.  Muscle strength was 4/5 for knee flexion and extension.  Medial-lateral instability of 0-5 millimeters was noted bilaterally.  Frequent episodes of joint locking and joint pain were noted bilaterally.  Locking and giving way were noted as residuals from the Veteran's 2009 left knee meniscectomy.  The Veteran wore a brace regularly and used a cane to ambulate.  Functional impact was said to limit his range of motion, and walking and standing tolerance.  Absence of subluxation was noted.  It was reported he had not worked since 2006.

Based on the above, the Board will assign a 30 percent rating for each knee under DC 5260 from November 24, 2009.  Regulations direct VA to consider pain in the assignment of musculoskeletal disabilities.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the examination report shows that pain limited range of motion for flexion to 5 degrees bilaterally, a 30 percent rating is warranted for each knee.  38 C.F.R. § 4.71a, DC 5260.

Unfortunately, the examiner's flexion range of motion measurements form the 2009 examination are not usable because, while pain was noted, it was not noted how pain affected range of motion.  See DeLuca, supra.  The Board will therefore substitute the findings from the 2012 examination, as the symptomatology between the two examinations appears fairly stable (a loss of about 20 degrees of range of motion in three years).

The Board, however, does not find that such ratings are warranted prior to November 24, 2009.  At the October 2007 examination, flexion was limited only to 90 degrees with pain.  This shows a marked difference between the 2007 examination and the 2009 and 2012 examinations, which make the 2009 and 2012 examination findings not applicable to the 2007 examination.  Therefore, the Board will leave in place the 10 percent ratings for flexion of the knee prior to November 24, 2009, to the extent they do not interfere with the temporary total rating for the left knee from October 13, 2009 to January 1, 2010.

This, however, does not end the Board's inquiry, as the Board must consider whether additional ratings are warranted for other manifestations of the Veteran's knee disability.  Lyles v. Shulkin, 29 Vet. App. 107 (2017).  Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated with frequent episodes of locking, pin, and effusion into the joint.  The April 2012 examination report reveals that the Veteran underwent a left knee meniscectomy in 2009 and has residuals of pain and locking.  The report also reveals that the Veteran has pain and frequent episodes of locking of the right knee.  The Board accepts this description of symptoms as they were in April 2012; however, as such symptoms were not described in the 2009 VA examination, the Board finds that this is the earliest date for which there is evidence that such symptoms became compensable, even if present to some degree prior to this date.  Swain v. McDonald, 27 Vet. App. 219 (2015).

The Board will also grant 10 percent ratings for limitation of extension for each knee based on the 2007 examination finding that extension was limited to 10 degrees by pain bilaterally.  Although no limitation of extension was found on the 2009 and 2012 examinations, range of motion for a joint rarely improves, and the Board will find that the 10 percent ratings for limitation of extension should apply throughout the claims period.

The Board finds that the lack of estimated or measured limitation of range of motion for extension during a flare-up is curable.  At the 2007 examination, the Veteran himself stated that there were no additional functional limitations due to flare-ups and at the 2009 and 2012 examination, the Veteran reported flare-ups due to prolonged standing and walking.  This essentially is a report that there is increased pain upon repetition of motion.  The VA examinations tested for this and found that, after three repetitions, there was no additional limitation of range of motion when considering reported pain.  The Veteran has also reported pain during cold, rainy weather, but the VA examination and the ratings assigned in this decision, to the extent possible, have considered fully and seriously the Veteran's reports of painful motion.  Thus, higher, additional, or earlier ratings for limitation of range of motion are not warranted.  See Swain, supra.

Based on the symptomatology reported in the record, no further ratings for the knee disabilities are warranted.  


II. New and Material Evidence/Service Connection

Right Eye New and Material Evidence

In July 2007, the RO denied the Veteran's prior claim for service connection for the right eye.  The Veteran noted disagreement in October 2007 and a statement of the case (SOC) denying the claim was issued in January 2008.  The Veteran did not appeal to the Board within sixty days, as required, and the denial became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Nothing further regarding the right eye was received by VA until the Veteran filed his current claim.

Thereafter, the Veteran was afforded a December 2009 VA examination in which he was diagnosed with bilateral incipient senile cataracts, right eye macular retinal pigment epithelium atrophy of unknown etiology, and glaucoma suspect.  Loss of vision in the right eye was said to be due to refractive error.  The diagnoses noted above were not discussed in the prior rating decision and constitute new evidence sufficient to reopen the claim for service connection for a right eye disorder.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  As a result, the Board will reopen the claim.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).




Bilateral Lower Extremity Neuropathy

The Veteran is service connected for degenerative spondylotic changes of the lumbosacral spine (low back disability).  The December 2010 examination report, conducted in conjunction with the service connection claim for the low back disability, notes hypoactive knee jerk and absent ankle jerk bilaterally, and the Veteran noted low back pain associated with numbness of the left leg and foot.  Service connection is available for disorders caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  Further, when rating a disability of the spine, VA typically rates any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, note (1).  The neurological conditions conducted as part of the December 2010 examination indicate objective neurological symptomatology in both lower extremities.  While there was not a definitive medical opinion that these were related to the low back disability, based on the Veteran's complaints of back pain with involvement in the left lower extremity, the Board finds that it is at least as likely that the Veteran's neurological symptoms in the lower extremities are related to his low back disability.


ORDER

Prior to October 13, 2009, an initial rating in excess of 10 percent rating for left knee limitation of flexion is denied.

Prior to November 24, 2009, an initial rating in excess of 10 percent rating for right knee limitation of flexion is denied.

Since January 1, 2010, an initial 30 percent rating for left knee limitation of flexion is granted; subject to the laws and regulations governing the payment of monetary benefits.

Since November 24, 2009, an initial 30 percent rating for right knee limitation of flexion is granted; subject to the laws and regulations governing the payment of monetary benefits.

For the entire claims period, an initial 10 percent rating for left knee limitation of extension is granted; subject to the laws and regulations governing the payment of monetary benefits.

For the entire claims period, an initial 10 percent rating for right knee limitation of extension is granted; subject to the laws and regulations governing the payment of monetary benefits.

Since April 23, 2012, an initial 20 percent rating for left knee episodes of pain and frequent joint locking have been met; subject to the laws and regulations governing the payment of monetary benefits.

Since April 23, 2012, an initial 20 percent rating for right knee episodes of pain and frequent joint locking have been met; subject to the laws and regulations governing the payment of monetary benefits.

New and material evidence having been received, the claim for service connection for a right eye disorder is reopened; the appeal is granted to this extent only.

Service connection for right lower extremity neuropathy is granted.

Service connection for left lower extremity neuropathy is granted.


REMAND

Eyes

The claims for service connection for right and left eye vision loss are remanded to the RO.  In December 2009, the Veteran was afforded a VA examination his eyes.  The examiner noted diagnoses of bilateral incipient senile cataracts, right eye macular retinal pigment epithelium atrophy of unknown etiology, and glaucoma suspect as well as refractive error.  VA problem list from September 2010 also notes presbyopia, astigmatism not otherwise specified, myopia, macular scars, and open angle glaucoma.  The examiner opined that right and left eye vision loss were due to refractive error without discussing the diagnoses found on examination or whether that refractive error was related to noted in-service conjunctivitis.  As a result, the December 2009 medical opinion in inadequate and a new one is needed on remand.

The Veteran also contends that his eye disorders are due to exposure to burn pits while serving in Southwest Asia.  Although there have are diagnoses related to his eyes, the examiner should address whether any eye disorder(s) is/are related to his service in Southwest Asia.  

With regard to service connection for the eyes, the Board notes that defective vision was noted on the Veteran's entrance examination prior to his first period of service.  However, no ocular diagnosis was given.  In any event, absent relation to a disease or an injury during service, VA does not compensate for refractive error of the eye.  38 C.F.R. § 3.303(c).  Given the facts of this case the question is whether the Veteran's visual impairment increased due to a disease or injury of the eye or resulted in other symptoms.

Further, remand of the claim for service connection for a right eye disorder is necessary to that the RO can adjudicate the merits of the claim in the first instance.

Erectile Dysfunction

The Veteran has a diagnosis of erectile dysfunction and is service connected for gastritis.  Therefore, the only contention to be resolved is whether the Veteran's gastritis caused or aggravated his erectile dysfunction.

During his December 2009 VA examination, erectile dysfunction was said to have onset in September 2009 as a result of radiotherapy for the prostate.  While the Board understands that sound medical principles underlie this conclusion, this did not address the outstanding inquiry. 

Rather, before resolving the claim, a medical opinion is needed as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected gastritis.  The Board will also ask that the examiner consider the Veteran's low back disability and PTSD as potentially having caused or aggravated the Veteran's erectile dysfunction.  See 38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, note (1).

Right Ankle and Cervical Spine

The Veteran has reported pain in his right ankle and cervical spine, but no diagnosis has been attributed to these symptoms.  Because the Veteran served in Southwest Asia, the RO should consider whether service connection for an undiagnosed illness is warranted under 38 C.F.R. § 3.317.  The Veteran has alleged that both his right ankle and cervical spine disabilities are related to service and the Veteran has not yet been afforded examinations of these conditions.  Therefore, the Board will request that the Veteran be afforded the appropriate examinations on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

TDIU

In a January 2011 rating decision, the RO granted TDIU effective September 28, 2009, the date the Veteran met the schedular criteria for TDIU.  The Veteran filed his claims for service connection for his knee disorders on October 4, 2007.  Thus, given the ratings assigned herein, the RO must adjudicate in the first instance whether TDIU is warranted from October 4, 2007 to September 28, 2009.  Rice.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the appropriate medical clinician to opine as to the etiology of the Veteran's various ocular disorders, including bilateral incipient senile cataracts, right eye macular retinal pigment epithelium atrophy of unknown etiology, presbyopia, astigmatism not otherwise specified, myopia, macular scars, and open angle glaucoma are related to service.  Whether to conduct another examination is left to the discretion of the examiner.  After a review of the entire claims file, the examiner should opine as to:

(A) Whether one or more of the above listed diagnosed ocular disorders is/are at least as likely as not related to service, to include exposure to burn pits in southwest Asia.

(B) If so, whether one or more disorders result in an increase in symptoms of the Veteran's visual impairment beyond that noted on his entrance examination or in other ocular symptomatology.

A complete rationale should be provided for any opinion rendered.  Please consider all lay statements of record.

2.  Forward the Veteran's claims file to an examiner for an opinion as to the etiology of the Veteran's erectile dysfunction.  Whether to conduct an examination of the erectile dysfunction will be left to the examiner's discretion.  After review of the entire claims file, the examiner should:

Whether the Veteran's erectile dysfunction was at least as likely as not caused or aggravated by his service-connected gastritis, low back disability, or depressive disorder.

A complete rationale should be provided for any opinion rendered.  

3. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his symptoms of cervical spine and right ankle disorders.  After review of the entire claims file and examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

A complete rationale should be provided for any opinion rendered.  Please consider all lay statements of record in reaching your conclusions.

4.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


